Citation Nr: 9911122	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-21 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left heel ulcer.

3.  Entitlement to an increased rating for a service-
connected right knee disability, currently evaluated 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1994  RO decision which denied the veteran's 
claims for service connection (including secondary service 
connection) for a back disability and a left heel ulcer, and 
from an April 1996 RO decision which denied an increase in a 
30 percent rating for a service-connected right knee 
disability.  A personal hearing was held before an RO hearing 
officer in January 1998.  The veteran initially requested a 
Board hearing, but by a statement dated in December 1998, he 
withdrew this request. 

In an April 1998 statement, the veteran's representative 
appears to be raising claims for service connection for a 
left ankle disability, varicose veins, hallux valgus, hammer 
toes, and a right foot disability.  As these issues are not 
in appellate status, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's current back disability (including 
arthritis and degenerative disc disease of the low back) 
began many years after service and was not caused by any 
incident of service.  The veteran's currrent back disability 
was not caused or worsened by his service-connected residuals 
of fractures of the left tibia and fibula or by his service-
connected right knee disability.

2.  The veteran had a left heel ulcer during service which 
was acute and transitory and resolved without residual 
disability; his current left heel ulcer began many years 
after service and was not caused by any incident of service.  
The veteran's current left heel ulcer was not caused or 
worsened by his service-connected residuals of fractures of 
the left tibia and fibula or by his service-connected right 
knee disability.

3.  The veteran's right knee disability is manifested by 
arthritis with limitation of motion (motion was last reported 
as being from 0 to 90 degrees) and by severe instability.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1998).

2.  A left heel ulcer was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

3.  The criteria for an increased rating of 40 percent for a 
right knee disability have been met, based on a 30 percent 
rating for instability plus a 10 percent rating for arthritis 
with limitation of motion.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.25, § 4.71a, Codes 5003, 5010, 5257, 5260, 5261 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected conditions 
include a right knee disability, residuals of fractures of 
the left tibia and fibula, and pustular acne vulgaris of the 
face and neck.

The veteran served on active duty in the Marine Corps from 
June 1943 to July 1946.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in May 1943, his spine was normal.  In 
October 1943 he sustained a compound fracture of the left 
tibia and fibula (at the junction of the middle and lower 
thirds of the bones) when he fell during athletic activity 
(broad jumping).  He underwent an open reduction with 
insertion of a metal plate, and a cast was applied.  
Approximately one week later, the cast was split over the 
heel and ankle to relieve pressure.  In November 1943, the 
veteran complained of pain on the lateral side of his foot, 
and the cast was changed the following day.  Eleven days 
later, the cast was changed again, and a few days later, the 
veteran reported that the cast was comfortable.  A January 
1944 treatment note shows that the veteran was comfortable in 
the cast.  A walking bar was inserted into the cast in 
February 1944.  

A March 1944 X-ray study of the lower dorsal and upper lumbar 
spine showed no evidence of bone or joint pathology.  An 
April 1944 X-ray study of the left lower leg shows that there 
was moderate decalcification of the bones about the ankle 
joint.  The cast was removed in April 1944.  In May 1944, an 
operation was performed to remove the metal plate and screws 
from the left leg, and the veteran was given a Unna boot to 
wear.  In June 1944, the Unna boot was removed and an ace 
bandage was applied, sutures from the recent operation were 
removed, and the veteran began weight bearing on the leg.  A 
June 1944 treatment note shows that there was a chronic ulcer 
on the posterior aspect of the left heel.  After a period of 
using a crutch and cane, he was returned to limited duty.  A 
September 1944 report of medical survey and other records do 
not show the prior heel ulcer.  A January 1945 treatment note 
shows that the veteran complained of pain in the left lower 
leg; general examination was unremarkable, and the left leg 
showed a well-healed scar over the lower tibia with a minimum 
of pretibial edema.  A March 1945 treatment note shows that 
the veteran presented with complaints of pain at the fracture 
site; on examination, there were calluses present over the 
4th and 5th metatarsal heads and on the back of the left heel.  
The veteran continued to perform limited duty for the 
remainder of his service.  On medical examination performed 
for separation from service in March 1946, no abnormalities 
were noted with respect to the veteran's skin (with the 
exception of impetigo), spine, or feet.  In June 1946, he was 
treated for a sprain of the right knee.  Service medical 
records are negative for a back disability.  The veteran was 
released from active duty in July 1946.

In a September 1946 decision, the RO established service 
connection for residuals of compound fracture of the left 
tibia and fibula, with a noncompensable rating.

In a March 1947 statement, Sidney Epstein, M.D., noted he had 
examined the veteran, and findings included acne, a right 
knee disorder, and residuals of a left leg fracture.  A back 
disability or left heel ulcer was not reported.

At an April 1947 VA examination, the examiner noted a tender 
callus on the posterior aspect of the left heel and left 
small toe, which he described as a residual after removal of 
a cast for a compound fracture.  No abnormalities were noted 
with respect to the veteran's back.  The diagnoses, in part, 
were a slightly tender callus on the posterior aspect of the 
left heel and base of the the left small toe, a residual 
after application of a cast, and hypertrophic osteoarthritis 
of the right knee with calcific deposits within the joint 
(shown by X-rays).

In a June 1947 decision, the RO established service 
connection for hypertrophic osteoarthritis of the right knee, 
with a 10 percent rating, and for a skin condition, also 
rated 10 percent.

At a December 1949 VA examination, the veteran complained of 
a skin condition of the face, neck and hands, right knee 
pain, and pain in the left lower leg and ankle, but did not 
report any complaints regarding his back or left heel.  On 
examination, no abnormality was noted with respect to the 
back or left heel.

VA and private medical records dated in 1982 and 1983 reflect 
that the veteran's right knee disability was manifested by 
varus deformity, crepitus, lateral instability, and traumatic 
arthritis with deformity and loose bodies in the joint.  The 
records do not refer to a back disorder or left heel ulcer.

In a January 1984 decision, the RO assigned an increased 20 
percent rating for the service-connected right knee 
disability, and described the disability as traumatic 
arthritis of the right knee with deformity and loose body.

VA outpatient treatment records dated from 1988 to 1990 
reflect treatment for various ailments such as diabetes, knee 
problems, and a complaint of low back pain.  Records from 
June 1988 show the veteran was on a diabetic diet, and he was 
overweight and trying to reduce.  In September 1988, he had 
bilateral knee and low back complaints; examination showed a 
normal gait; and X-rays of the lumbar spine showed minimal 
hypertrophic changes of the upper lumbar spine.  Later in 
1988 the veteran was issued a hinged right knee brace, and 
early in 1989 he was told to continue to use the brace and a 
cane as needed.  

An April 1990 VA treatment note shows that the veteran 
reported a 5-week history of pain and inflammation of the 
left heel.  A June 1990 treatment record notes that the 
veteran was a known diabetic and also had hypertension; he 
reported a recurrent ulceration of the posterior region of 
the left heel for the past 31/2 months, and complained of right 
knee pain.  On examination of the left foot, there was an 
indolent ulceration on the posterior aspect of the left heel.  
On examination of the right knee, range of motion was from 5 
to 130 degrees, there was crepitation, and there was no 
instability.  The pertinent diagnoses were a recurrent ulcer 
of the left heel, and degenerative changes with marked varus 
deformity of the right knee.

By a letter dated in July 1990, a private podiatrist, E. 
Rosensweet, D.P.M., stated that he treated the veteran since 
March 1990 for an ulceration on the posterior aspect of the 
left heel.  It was also noted that the veteran had diabetes 
and a heart condition.

A May 1991 VA outpatient treatment record shows that the 
veteran received routine care for diabetes and a heart 
condition.  The examiner noted that he had a small callus 
ulcer (of one year's duration) on the left heel, pedal pulses 
were not detected, and there was trace edema of both ankles.  
The veteran also reported that he was hospitalized in January 
for a twisted knee and a low back disorder.

By a letter dated in August 1991, Dr. Rosensweet stated that 
the veteran was a known diabetic with a history of a fracture 
of the left leg which left him with a chronic ulceration at 
the posterior aspect of the left heel.  He noted that in 
March 1990, the area was ulcerated and infected, with 
cellulitis into the ankle.

By a letter dated in September 1991, a private physician, P. 
J. Lesniewski, M.D., said that he treated the veteran for 
severe back pain.  He noted that the veteran had at least one 
hospitalization for such pain.  He indicated diagnoses of 
osteoarthritis of the spine, with spinal stenosis, and 
diabetic neuropathy.  He stated that the veteran's condition 
had been persistent and recurrent over the last months.

Private medical records from the Hospital for Joint Diseases 
Orthopaedic Institute dated in February 1992 reflect that the 
veteran was hospitalized for back surgery, performed by Dr. 
Dogali.  On admission, he reported a 15-year history of low 
back pain since he fell from a ladder 15 years previously and 
sustained a compression fracture to his back.  He reported a 
second episode of low back and sciatic pain 4 or 5 years 
later, with subsequent episodes of sciatic pain.  The 
examiner noted that a January 1992 magnetic resonance imaging 
study was performed and showed a herniated disc at L4-L5.  
The veteran underwent an L4-L5 diskectomy for a herniated 
disc.  During this hospital admission he was also treated for 
right knee pain; an X-ray study of the right knee showed 
advanced osteoarthritis, with lateral subluxation of the 
tibia, involvement of the femoropatellar joint compartment, 
mild varus angulation, prominent osteophyte formation, and 
diffuse calcification of the popliteal arch.  It was noted 
that the veteran's history included severe diabetes, diabetic 
neuropathy, hypertension, cardiac arrythmia, and bladder 
cancer.  The primary hospital discharge diagnosis was the low 
back disorder.  Secondary diagnoses were noted upon 
discharge, including non-insulin dependent diabetes mellitus.

At a March 1992 VA examination, the veteran reported of pain 
in the right knee, right ankle, back, and left leg.  He 
complained of an ulcer at the bottom of his left leg.  On 
examination, there was a left heel ulcer (one centimeter in 
diameter) over the Achilles tendon.  On examination of the 
right knee, there was marked varus deformity, a pronounced 
medial condyle, and crepitation.  Range of motion was from 5 
to 90 degrees.  There was no fluid, anterior or posterior 
subluxation, or lateral instability.  An X-ray study of the 
right knee shows narrowing of the femoral patella and medial 
joint space compartment, lateral subluxation of the tibia at 
the knee joint, and a suggestion of loose bodies in the 
femorotibial joint posteriorly; the diagnostic impression was 
marked degenerative joint changes.  The pertinent clinical 
diagnoses were a chronic left heel ulcer, and deformity of 
the right knee with loose bodies.

In an April 1992 decision, the RO assigned an increased 30 
percent rating for the service-connected right knee 
disability, and assigned an increased 10 percent rating for 
service-connected residuals of fractures of the left tibia 
and fibula.

At a November 1992 VA examination of the spine, the examiner 
noted a four-inch scar on the right.  An X-ray study shows 
that there was no subluxation, and there was a compression 
deformity of the vertebral body at L1, which might represent 
an old compression fracture.  There was narrowing of the L4-
L5 disc space, diffuse osteoporosis, and vascular 
calcifications.  The radiographic diagnostic impression was a 
compression deformity in the vertebral body at L1, with 
narrowing of disc space at L4-L5.  The clinical diagnosis was 
status post old compression fracture at L1, healed, with 
secondary osteoarthritic changes.

At an August 1993 VA examination of the skin, the veteran 
reported an ulcer on his left heel since October 1943, 
following an application of a cast on his left leg.  On 
examination, there was a one-centimeter ulcer on the 
posterior aspect of the left heel.  The pertinent diagnoses 
were a hypostatic (pertaining to poor circulation) ulcer of 
the left heel, and diabetes.   

At an August 1993 VA examination of the spine, the veteran 
reported back pain since October 1943, during service, when 
he wore a cast for a fracture of the left leg.  He said this 
altered his gait and he began to have back pain which 
continued periodically since that time.  He said in February 
1992 his back problem worsened and he underwent surgery for 
this condition, which alleviated but did not cure his pain.  
He currently used a cane.  The diagnosis was an old 
compression fracture at L1, and status post laminectomy for 
herniated nucleus pulposus.  In a December 1993 addendum, the 
examiner stated that the wearing of a cast for an open 
fracture of the left tibia may be considered a contributing 
factor for his development of back pain, and that the 
veteran's osteoarthritis of the spine with spinal stenosis 
was not secondary to his service-connected knee disability.

In a December 1993 opinion, a VA dermatologist stated that 
the veteran's current left heel ulcer was not noted on 
examination in 1949, and apparently appeared over the past 
several years.  He stated that the ulcer probably represented 
a stasis ulcer or possibly a mal perforans ulcer, and that 
such condition was not related to service.

By a statement dated in March 1994, the veteran asserted that 
his back disability was incurred as a result of the cast he 
wore for a leg fracture during service, and that his left 
heel ulcer was caused by a callus on his left heel which 
developed during service.  He reiterated these assertions in 
a June 1994 statement, and said the current left heel ulcer 
was caused by wearing a cast during service.  He stated that 
there was a short time between the alleged healing of the 
original left heel ulcer and the development of the current 
ulcer, and asserted that therefore the ulcer was chronic in 
nature.

At an April 1996 VA examination of the feet, the veteran 
reported that he developed a pressure sore over the os calcis 
after wearing a cast for eight months.  The diagnoses were 
bilateral hallux valgus and hammer toe deformities, and 
erosion of the left calcaneus posteriorly.

At an April 1996 VA orthopedic examination of the right knee, 
the veteran said a VA doctor told him he needed a right total 
knee replacement.  He complained of right knee pain, 
particularly on walking.  On examination, there was a severe 
varus deformity, slight posterior/anterior drawer sign, and 
slight swelling.  Range of motion was as follows:  90 degrees 
of flexion and 10 degrees of extension.  An X-ray study of 
the right knee showed marked degenerative disease with narrow 
joint space and spur formation.  The diagnosis was marked 
degenerative joint disease of the right knee.

At an April 1996 VA examination of the spine, the veteran 
said his back trouble started in service in 1944 while 
walking with a cast due to a leg fracture.  He reported the 
low back operation in 1992.  Following current examination, 
the diagnoses were status post L4-L5 laminectomy in 1992, 
degenerative disc disease of the lumbar spine, and peripheral 
vascular disease of the lower extremities.

At an April 1997 VA orthopedic examination, there was 
bilateral lower extremity pedal edema, and it was noted the 
veteran was under treatment for diabetes and cardiovascular 
disease.  On examination of the right knee there was genu 
varus deformity, medial lateral instability, joint line 
tenderness, and no swelling.  Range of motion was from 10 to 
80 degrees.  The pertinent diagnosis was genu varus deformity 
and degenerative joint disease.

VA outpatient treatment records dated from May 1997 to 
December 1997 primarily relate to treatment for diabetes and 
a heart condition. 

By a letter dated in September 1997, Dr. Rosensweet 
(podiatrist) stated that he was currently treating the 
veteran for chronic effects of past osteomyelitis, skin 
ulceration, and scarring of the left foot.  He indicated that 
an X-ray study showed calcification of the tendo-Achilles and 
surrounding tissues, and that this appeared to be related to 
his past history of fractures during service.  In a January 
1998 note, the doctor listed dates of treatment in 1997.

A January 1998 VA outpatient treatment record shows that the 
veteran complained of right leg and low back pain, and walked 
using a cane.

At a January 1998 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he had recurrent episodic 
ulceration of his left heel ever since he wore a cast on his 
left leg during service.  He said he did not seek medical 
attention for the condition until he went to Dr. Rosensweet, 
and that prior to that time, he cared for it himself.  He 
said he also had osteomyelitis in his left heel.  With 
respect to his right knee, the veteran stated that he wore a 
brace and used a cane as a result of this disability.  He 
said his knee gave out on him 7 or 8 times per year.  He said 
a private physician, Dr. Dogali, told him his right knee 
disability caused his back disability, and that he was 
attempting to obtain medical records from Dr. Dogali.  He 
denied injuring his back in a fall in 1992, then later stated 
that he did fall, but the fall was many years prior to his 
back surgery in 1992.

At a February 1998 VA examination of the feet, the veteran 
reported that during service, he wore a cast on his left leg 
for 8 months, and that he incurred a chronic left heel ulcer 
at that time.  On examination, there was a bluish 
discoloration of the left foot with prominent superficial 
veins and a dry left heel area after an old ulceration.  The 
pertinent diagnosis was varicose veins of the left lower 
extremity with a healed left heel ulcer.

At a February 1998 VA orthopedic examination, the veteran 
complained of bilateral knee pain and swelling and occasional 
right knee instability.  On examination, range of motion of 
the right knee was from 0 to 90 degrees.  The examiner noted 
that he used elastic knee supports and a straight cane.  On 
examination, there was severe right knee varus deformity and 
crepitus, and painful range of motion of both knees, right 
more than left.  The examiner stated that pain, fatigue, 
weakness, and lack of endurance contributed to the 
impairment, but that pain was the major limiting factor.  
There was tenderness to palpation of the bilateral knees 
medially, and anterior-lateral instability of the right knee.  
The examiner noted that an X-ray study showed right knee 
arthritis, an old healed fracture of the left fibula, and a 
chip fracture of the left calcaneus at the attachment of the 
tendo-calcaneus.  The diagnoses were status post old left 
fibula fracture and chip fracture of the calcaneus, severe 
degenerative joint disease of the right knee, and varicose 
veins of the left lower extremity.

At a February 1998 VA examination of the skin, the examiner 
noted erythematous plaques on the arms, hands, and the left 
heel.  The pertinent diagnoses were stasis dermatitis and 
history of a stasis ulcer.

II.  Analysis

A.  Service Connection 

The Board finds that the claims for service connection for a 
back disability and a left heel ulcer are well grounded, 
meaning plausible; the relevant facts have been properly 
developed, and there is no further duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107 (a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for arthritis will be presumed if manifest to a compensable 
level within one year of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.  Secondary service connection may 
be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 8 Vet. App. 374 (1995).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).

1.  Back Disability

The veteran has variously contended that he incurred a back 
disability during service as a result of a cast he wore 
during service for treatment of fractures of the left tibia 
and fibula, or that his back disability is secondary to he 
service-connected residuals of a left tibia and fibula 
fracture or secondary to  his service-connected right knee 
disability.  The veteran's service-connected disabilities 
also include acne, but it is neither claimed nor shown that 
such resulted in a back condition.

Service medical records from the veteran's 1943-1946 active 
duty are negative for a back disability.  Such records show 
that he was treated for fractures of the left tibia and 
fibula incurred in October 1943, and that a left leg cast was 
provided for the condition.  A March 1944 X-ray study of the 
lower dorsal and upper lumbar spine showed no evidence of 
bone or joint pathology.  On medical examination performed 
upon separation from service in March 1946, no abnormalities 
were noted with respect to the veteran's spine.  Service 
medical records do not otherwise refer to a back problem.  
The veteran was released from active duty in July 1946.

The first post-service medical evidence of a back disorder is 
dated in 1988, more than 40 years after service.  VA medical 
records show that in 1988 the veteran had low back complaints 
and X-rays of the lumbar spine showed hypertrophic changes in 
the upper lumbar spine.  The veteran received later treatment 
for a low back disorder.  In 1991 Dr. Lesniewski stated that 
he treated the veteran for severe back pain which had been 
persistent and recurrent over the last months.  The diagnosis 
was osteoarthritis of the spine, with spinal stenosis.  
Private medical records from the Hospital for Joint Diseases 
Orthopaedic Institute show that in 1992 the veteran reported 
low back pain since he fell from a ladder 15 years previously 
and sustained a compression fracture to his back.  The 
current diagnosis was a herniated disc at L4-L5, and the 
veteran underwent an L4-L5 diskectomy.  Subsequent medical 
records reflect treatment for low back pain, with diagnoses 
including arthritis and degenerative disc disease.  

On VA examination in November 1992, the examiner diagnosed 
status post old compression fracture at L1, healed, with 
secondary osteoarthritic changes.  On VA examination in 
August 1993, the examiner diagnosed an old compression 
fracture at L1, and status post laminectomy for herniated 
nucleus pulposus.  In a December 1993 addendum, the examiner 
stated that the wearing of a cast for an open fracture of the 
left tibia may be considered a contributing factor for his 
development of back pain, and that the veteran's 
osteoarthritis of the spine with spinal stenosis was not 
secondary to his service-connected knee disability.

The evidence does not show that the current back disability 
had its onset in service or that arthritis was manifested 
during the first post-service year.  Rather, a chronic low 
back disorder, including arthritis and degenerative disc 
disease, began many years after service.  A VA doctor opined 
that the wearing of a cast for an open fracture of the left 
tibia might be considered a contributing factor for the 
veteran's development of back pain.  However, the service 
medical records are negative for a diagnosis of a chronic 
back disability, and the first diagnosis of a back disability 
is dated many years after service.  Medical records from the 
early 1990s relate the veteran's back pain to a variety of 
post-service causes, including osteoarthritis, spinal 
stenosis, an intervening fall resulting in a compression 
fracture, and a herniated disc.  The Board finds that the 
doctor's opinion is speculative in nature and is outweighed 
by the clinical records relating the current back pain to 
post-service causes.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).
 
A VA doctor opined that the current back disability was not 
caused by the service-connected right knee disability, and 
the veteran has not presented medical evidence linking the 
back disability with service-connected residuals of fractures 
of the left tibia and fibula or the right knee disability.

The Board finds that the medical evidence does not show that 
the veteran's right knee disability or residuals of fractures 
of the left tibia and fibula caused, or increased the 
severity of, the veteran's back disability.  The lay 
statements by the veteran, to the extent that they suggest 
there is a connection between a back disability and his 
service-connected conditions, are not evidence supporting the 
claim since a layman has no competence to offer an opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Likewise, the veteran's statements, 
recorded by medical examiners, relating his current back 
disability to his military service, are not competent medical 
evidence, as a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The weight of the evidence establishes that a back disability 
was not incurred in or aggravated by service, and was not 
caused or aggravated by a service-connected disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and both direct 
and secondary service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Left Heel Ulcer 

The veteran contends that he incurred a chronic left heel 
ulcer during service as a result of a cast he wore during 
service for treatment of fractures of the left tibia and 
fibula, or as a result of residuals of fractures of the left 
tibia and fibula.

The evidence does not reflect, nor does the veteran allege, 
that his current left heel ulcer was caused by his service-
connected right knee disability or service-connected acne 
vulgaris.

Service medical records show that the veteran wore a cast on 
his left leg for an extended period of time for treatment of 
fractures of the left tibia and fibula.  A June 1944 
treatment note shows that there was a "chronic" ulcer on 
the posterior aspect of the left heel.  Later service medical 
records do not show a heel ulcer, although a March 1945 
treatment note shows there was a callus present over the back 
of the left heel.  On medical examination performed upon 
separation from service in March 1946, no abnormalities were 
noted with respect to the veteran's skin (with the exception 
of impetigo) or feet.  The veteran was released from active 
duty in July 1946.

A tender callus was noted on the veteran's left heel on VA 
examination in April 1947, and the examiner related the 
callus to the application of a cast.  However, no ulcer of 
the heel was noted at that time.  On VA examination in 
December 1949, the veteran did not complain of a left heel 
ulcer, and no abnormality was noted with respect to the back 
or left heel.  Medical records for years thereafter show no 
left heel ulcer.

The first post-service medical evidence of a left heel ulcer 
is dated in 1990 (approximately 44 years after separation 
from service), when the veteran was treated for a recurrent 
ulceration of the posterior region of the left heel which he 
said he had for the past 31/2 months.  On examination of the 
left foot, there was an indolent ulceration on the posterior 
aspect of the left heel; the diagnosis was a recurrent ulcer 
of the left heel.  Subsequent private and VA medical records 
reflect treatment for a recurrent ulcer of the left heel.  
Records from this time also note other ailments including 
diabetes and a cardiovascular disorder.

In July 1990, a private physician, Dr. Rosensweet, said that 
he had treated the veteran since March 1990 for an ulceration 
on the posterior aspect of the left heel.  A May 1991 VA 
outpatient treatment record notes that the veteran had a 
small callus ulcer on the left heel for the past year.  By a 
letter dated in August 1991, Dr. Rosensweet stated that the 
veteran was a known diabetic with a history of a fracture of 
the left leg which left him with a chronic ulceration at the 
posterior aspect of the left heel.

At an August 1993 VA examination, there was a one-centimeter 
ulcer on the posterior aspect of the left heel; the diagnoses 
were a hypostatic (pertaining to poor circulation) ulcer of 
the left heel, and diabetes.  In a December 1993 opinion, a 
VA dermatologist indicated that the veteran's current left 
heel ulcer was not noted on examination in 1949, and 
apparently appeared over the past several years.  He opined 
that the ulcer probably represented a stasis ulcer or 
possibly a mal perforans ulcer, and that such condition was 
not related to service.

The Board finds that the left heel ulcer was not shown to be 
chronic during service, as the ulcer healed during service.  
As post-service medical records are negative for a left heel 
ulcer until more than four decades after separation from 
service, continuity of symptomatology has not been 
demonstrated.  Several doctors have related the current left 
heel ulcer to circulatory problems.  The December 1993 
opinion by a VA examiner (that the left heel ulcer is 
unrelated to service or the service-connected residuals of 
fractures of the left tibia and fibula), is more probative 
than that of Dr. Rosensweet because the VA examiner reviewed 
the veteran's medical history, unlike Dr. Rosensweet, and 
because it appears Dr. Rosensweet based his opinion solely on 
the veteran's reported history of a recurrent left heel ulcer 
since service. 

The statements by the veteran (including his lay history 
which is merely transcribed in some medical records) and his 
representative to the effect that in-service treatment for 
fractures of the left tibia and fibula or his service-
connected residuals of fractures of the left tibia and fibula 
caused a chronic left heel ulcer are not competent medical 
evidence on questions of diagnosis and etiology.  LeShore, 
supra; Espiritu, supra.  

The evidence establishes that the current left heel ulcer was 
not incurred in or aggravated by service, and not caused or 
aggravated by a service-connected disability.  The evidence 
is not approximately balanced; rather, the preponderance of 
the evidence is against the claim.  Thus, the reasonable 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  For the foregoing reasons, the claim for 
direct or secondary service connection for a left heel ulcer 
is denied.

B.  Increased Rating for a Right Knee Disability 

The veteran's claim for an increase in a 30 percent rating 
for his service-connected right knee disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 20 percent rating is assigned for moderate impairment of 
the knee, with recurrent subluxation or lateral instability.  
A 30 percent evaluation requires severe impairment, and is 
the maximum rating under this code.  38 C.F.R. 4.71a, Code 
5257.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that the veteran's right knee disability 
includes traumatic arthritis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis and some limitation of motion, but not to a 
compensable degree under a limitation-of-motion code, a 10 
percent rating may be assigned when a major joint is 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In recent precedent opinions, the VA General Counsel has held 
that separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Codes 5003-5010) and for 
instability of a knee (Code 5257).  VAOPGCPREC 9-98 and 23-
97.  

The medical evidence shows that the veteran has arthritis 
with medial lateral instability and limitation of motion of 
the right knee.  

At an April 1997 VA orthopedic examination of the right knee 
there was genu varus deformity, medial lateral instability, 
joint line tenderness, and no swelling.  Range of motion was 
from 10 to 80 degrees.  On VA examination in February 1998, 
range of motion of the right knee was from 0 to 90 degrees, 
there was severe right knee varus deformity and crepitus, and 
painful range of motion of both knees, right more than left.  
The examiner stated that pain, fatigue, weakness, and lack of 
endurance contributed to the impairment, but that pain was 
the major limiting factor.  There was tenderness to medial 
palpation of the right knee, and anterior-lateral instability 
of the right knee.  The veteran used an elastic knee support 
for the right knee.  The examiner diagnosed severe 
degenerative joint disease of the right knee.

With due regard to the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the evidence shows severe 
instability of the right knee, and such supports a 30 percent 
rating under Code 5257.

As noted, a separate rating may be assigned for arthritis 
with limitation of motion of the knee.  The 1997 VA 
examination shows limitation of extension of the right knee 
of 10 degrees, which would support a 10 percent rating under 
Code 5261.  The 1998 VA examination shows arthritis with some 
limitation of motion of the right knee, and although 
restricted motion would not be rated compensable under Code 
5260 or Code 5261, the presence of arthritis with at least 
some limitation of motion supports a 10 percent rating under 
Codes 5003-5010.  Additional limitation of motion due to pain 
on use or during flare-ups, to the extent required for a 
rating higher than 10 percent, is not shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the veteran's right knee disability is to be 
rated 30 percent based on instability, plus 10 percent based 
on arthritis with limitation of motion.  The overall right 
knee disability is 40 percent (38 C.F.R. § 4.25), and an 
increased rating to this level is granted.


ORDER

Service connection for a back disability is denied.

Service connection for a left heel ulcer is denied.

An increased rating, to 40 percent, for a service-connected 
right knee disability is granted.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

